Citation Nr: 0523665	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for numbness of both 
feet, claimed as secondary to cold injury.

2.  Entitlement to service connection for cervical 
cervicalgia with left-sided C7-8 radiculopathy, claimed as 
numbness of the left hand secondary to cold injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to August 
1969.

This appeal arises from an April 2002 rating decision by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs which denied the veteran's claim for 
entitlement to service connection for numbness of both feet, 
claimed as secondary to cold injury, and for cervical 
cervicalgia with left-sided C7-8 radiculopathy, claimed as 
numbness of the left hand secondary to cold injury.  	

In January 2004, the Board remanded this claim for further 
development.


FINDINGS OF FACT

1.  The veteran does not have numbness of both feet related 
to his military service.

2.  The veteran does not have cervical cervicalgia with left-
sided C7-8 radiculopathy related to his military service.


CONCLUSIONS OF LAW

1.  A current bilateral foot disability was not incurred or 
aggravated during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

2.  Cervical cervicalgia with left-sided C7-8 radiculopathy, 
claimed as numbness of the left hand secondary to cold 
injury, was not incurred or aggravated during the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, to include arthritis (and 
degenerative joint disease), when such are manifested to a 
compensable degree within a year after separation from active 
duty. 38 C.F.R. §§ 3.307, 3.309(a) (2004). 

A.	 Numbness of Both Feet Claimed as Secondary to a Cold 
Injury

The veteran asserts that he had a cold injury in service in 
Germany and he now has numbness in his feet as a result.  As 
an initial matter, there is no evidence of complaints, 
treatment, or diagnoses of a cold injury in the veteran's 
service medical records.  On two occasions in service, the 
veteran was treated for corns and calluses in service.  He 
also reported foot trouble in his separation Report of 
Medical History, dated April 1969.  An examiner noted that 
the veteran's foot trouble was corns which existed prior to 
service.  No foot problems were noted on the veteran's 
separation Examination Report.

Moreover, even if there were evidence of a cold injury in 
service, there is no credible medical evidence that the 
veteran has residuals of a cold injury or any current foot 
disability related to his service.  In fact, the earliest 
post-service complaint of foot problems in the claims file is 
a June 2001 VA treatment report indicating that the veteran 
complained of pain from the right knee down to the right foot 
and tingling and numbness in the left foot.  The examiner's 
impression was possible neuropathy due to long-term alcohol 
use or impingement syndrome.  A diagnosis of mononeuritis of 
an unspecified site and neuropathy was noted.  In July 2001, 
the veteran was also diagnosed with unspecified idiopathic 
peripheral neuropathy.  

The Board has also considered the veteran's written 
statements in support of his claim.  However, the veteran's 
statement is not competent evidence of a diagnosis or a nexus 
between the current peripheral neuropathy and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Thus, the only credible medical opinion 
available to the Board is the June 2001 treatment report and 
subsequent July 2001 diagnosis.  In the report, the examiner 
diagnosed the veteran with peripheral neuropathy which could 
be related to at least two factors other than an in-service 
cold injury.  

The Board also notes that the veteran's first diagnosis of 
peripheral neuropathy came in 2001, approximately 32 years 
after separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, even if a cold injury in 
service were conceded, and this weighs heavily against the 
claim.   See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In addition, even if there were evidence of a cold injury in 
the past, the veteran is not entitled to service connection 
and compensation for a past injury if there is no current 
symptomatology.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998) (holding that under 38 U.S.C.A. § 1110, the veteran 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).  Simply put, there is no competent and 
probative evidence of current disability related to a cold 
injury; thus, the veteran's claim must be denied.


The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  

B.	Cervical Cervicalgia with Left-Sided C7-8 Radiculopathy, 
Claimed as Secondary to a Cold Injury

As noted in the discussion above, the veteran asserts that he 
had a cold injury in service in Germany but there is no 
evidence of such an injury in his service medical records.  
Nevertheless, the veteran claims that his current cervical 
spine disability and finger numbness is related to a cold 
injury.  The veteran's service medical records indicate that 
he complained of back pain twice during service, once after 
"laying down" and once with no apparent cause.  However, no 
back or neck problems were noted in the veteran's separation 
Report of Medical History or Examination Report.

Post-service, there is no credible medical evidence that the 
veteran has residuals of a cold injury or any current 
cervical spine disability related to his service.  The 
earliest post-service evidence of a cervical spine disability 
in the claims file is a June 2001 VA treatment note 
indicating that the veteran complained of neck pain radiating 
to the left hand.  X-rays revealed an "unusual 
configuration" of the cervical spine which the examiner 
attributed to either an old fracture or a Schmorl's node.  In 
addition, an October 2001 VA treatment report indicated that 
the veteran had a nine-month history of chronic severe neck 
pain radiating into his left arm.  The veteran also had left 
arm weakness and numbness in his fingers.  The veteran 
underwent an MRI which revealed spinal stenosis/foraminal 
stenosis, kyphosis, and degenerative joint disease.  The 
examiner's impression was probable cervical radiculopathy or 
ulnar nerve entrapment at the elbow.  Another VA treatment 
note, dated October 2002, indicates a diagnosis of 
degenerative joint disease.  Finally, the claims file 
contains a Social Security Disability Determination 
examination report dated October 2001 in which the veteran 
reported neck pain for approximately two years.


Although the veteran reports having sustained a cold injury 
during service, his service medical records do not refer to 
any such injury or residuals thereof.  Moreover, the record 
contains no evidence of a current disability related to a 
cold injury, and no evidence that the veteran's cervical 
spine disability is related to service.  In fact, the only 
credible medical opinion offering possible causes for the 
veteran's current disability indicates that it may be due to 
an old fracture or developmental causes.  As noted above, the 
veteran's own assertions are not competent evidence of a 
diagnosis or a nexus between the current cervical spine 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

Moreover, that the veteran's first diagnosis of a cervical 
spine disability peripheral neuropathy came in 2001, 
approximately 32 years after separation from service.  Even 
according to the veteran's own allegations, the veteran has 
only had neck pain since 1999.  This tends to weigh against 
the claim.   See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Finally, there is no competent evidence which shows 
that the veteran had arthritis (diagnosed as degenerative 
joint disease) that was manifest to a compensable degree 
within one year of separation from service. See 38 C.F.R. 
§§ 3.307, 3.309.   

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  The veteran was sent a VCAA letter in November 
2001, and the text of 38 C.F.R. § 3.159 was included in the 
July 2003 supplemental statement of the case (SSOC).  
Concerning element (1), above, the Board notes that the RO 
sent the appellant a VCAA notice letter in November 2001 that 
informed him of the type of information and evidence 
necessary for establishing service connection.  Also, by 
virtue of the rating decision on appeal and the SSOC he was 
provided with specific information as to why his claim was 
not granted, and of the evidence that was lacking. 

As for elements (2) and (3), the Board notes that the 
November 2001 VCAA letter, along with the SOC, notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the VCAA letter informed him that VA requested 
all records held by any federal agency and made reasonable 
efforts to obtain relevant evidence not held by a federal 
agency; while the appellant was ultimately responsible for 
providing he evidence to support his claim.


Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in a July 2003 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than a formal VCAA notice letter to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board acknowledges that the Pelegrini Court also held 
that a section 5103 notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the adverse AOJ decision upon which this appeal is 
based was made in April 2002, after the veteran received VCAA 
notice in November 2001.  Therefore, the Board finds that the 
VCAA letter was timely and any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA's notices.



B.  Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) as well as VA treatment records and records 
from the Social Security Administration.  Accordingly, the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Service connection for numbness of both feet, claimed as 
secondary to cold injury, is denied.

Service connection for cervical cervicalgia with left-sided 
C7-8 radiculopathy, claimed as numbness of the hand secondary 
to cold injury, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


